USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 1 of 6
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 ERIC CAMEL, CHAD COMPTON, HEATHER
 COMPTON, ANTHONY COSLET, AIMEE
 GILBERT, STEPHEN HIMAN, RUDOLPH
 JIMENEZ, EVAN JONES, JOSHUA MOHLKE,
 MIGUEL PLAZOLA, STEPHEN SLOAN,
 BRANDON SMITH, BRADFORD
 TYSKIEWICZ, BRENT VALPATIC, STEPHEN
 WILLIAMS, MICHAEL A. COSLET,
 AMANDA SHINE, and CHESTERTON
 FIREFIGHTERS LOCAL 4600,

                        Plaintiffs,                    CAUSE NO.: 2:19-CV-65-TLS-JPK

                         v.

 TOWN OF CHESTERTON, INDIANA and
 JOHN JARKA individually and as Chief of the
 Chesterton Fire Department,
                        Defendants.



 TOWN OF CHESTERTON,
                        Counter-Plaintiff,
                   v.
 ERIC CAMEL, CHAD COMPTON, HEATHER
 COMPTON, ANTHONY COSLET, AIMEE
 GILBERT, STEPHEN HIMAN, RUDOLPH
 JIMENEZ, BRANDON SMITH, BRENT
 VALPATIC, and STEPHEN WILLIAMS,
                        Counter-Defendants.


                                      OPINION AND ORDER
       This matter is before the Court on a Joint Motion for Approval of FLSA Settlement

Agreement and Dismissal [ECF No. 58], filed on September 17, 2020, and a Joint Supplement to

Joint Motion for Approval of FLSA Settlement Agreement and Dismissal [ECF No. 60], filed on

September 30, 2020.
USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 2 of 6
                               PROCEDURAL BACKGROUND

       On February 16, 2019, Plaintiffs Eric Camel, Chad Compton, Heather Compton, Anthony

Coslet, Aimee Gilbert, Stephen Himan, Rudolph Jimenez, Evan Jones, Joshua Mohlke, Miguel

Plazola, Stephen Sloan, Brandon Smith, Bradford Tyskiewicz, Brent Valpatic, Stephen Williams,

and Chesterton Firefighters Local 4600 filed a Complaint [ECF No. 1] against the Town of

Chesterton, Indiana. Plaintiffs filed an Amended Complaint [ECF No. 20] on September 16,

2019, adding Plaintiff Michael A. Coslet; a Second Amended Complaint [ECF No. 26] on

November 19, 2019, adding Plaintiff Amanda Shine; and a Third Amended Complaint [ECF No.

37] on February 3, 2020, adding Defendant John Jarka, individually and as Chief of the

Chesterton Fire Department.

       Plaintiffs have brought nine counts alleging violations of the Fair Labor Standards Act

(“FLSA”), the First Amendment, Indiana Code § 36-8-22-11, and Indiana Code § 22-5-1 as well

as claims of breach of contract, promissory estoppel, fraud and fraudulent inducement,

constructive fraud, and unlawful retaliation under the FLSA. See Third Am. Compl., ECF No.

37. On March 17, 2020, Defendants filed an Answer [ECF No. 42] to the Third Amended

Complaint. The same date, the Town of Chesterton filed a Counterclaim [ECF No. 43] against

Plaintiffs Eric Camel, Chad Compton, Heather Compton, Anthony Coslet, Aimee Gilbert,

Stephen Himan, Rudolph Jimenez, Brandon Smith, Brent Valpatic, and Stephen Williams,

seeking collection of $89,878.26 in alleged overpayment of wages to these Plaintiffs.

       On September 17, 2020, the parties filed the instant Parties’ Joint Motion for Approval of

FLSA Settlement Agreement [ECF No. 58], attaching the Settlement Agreement and Release of

all Claims [ECF No. 58-1] (“Settlement Agreement”) for the Court’s review. On September 22,

2020, the Court issued an Opinion and Order [ECF No. 59] taking the motion under advisement

and granting the parties leave to file a supplement to set forth additional information regarding


                                                 2
USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 3 of 6
the $25,000.00 settlement payment and the reasonableness of the attorney’s fee. The parties filed

the Supplement [ECF No. 60] on September 30, 2020.

                                           ANALYSIS

       Under the FLSA, settlement agreements for the recovery of unpaid overtime

compensation must be approved by the Court in the absence of direct supervision by the

Secretary of Labor. See Burkholder v. City of Fort Wayne, 750 F. Supp. 2d 990, 994–95 (N.D.

Ind. 2010); see also Wendorf v. Village of Plover, 19-cv-251, 2020 WL 2473759, at *1 (W.D.

Wis. May 13, 2020); Paredes v. Monsanto Co., 4:15-CV-88-JD, 2016 WL 1555649, at *1 (N.D.

Ind. Apr. 18, 2016); Adams v. Walgreen Co., No. 14-CV-1208, 2015 WL 4067752, at *1 (E.D.

Wis. July 2, 2015) (collecting cases). The governing provision of the FLSA provides:

       The Secretary is authorized to supervise the payment of the unpaid minimum
       wages or the unpaid overtime compensation owing to any employee or employees
       under section 206 or section 207 of this title, and the agreement of any employee
       to accept such payment shall upon payment in full constitute a waiver by such
       employee of any right he may have under subsection (b) of this section to such
       unpaid minimum wages or unpaid overtime compensation and an additional equal
       amount as liquidated damages.

29 U.S.C. § 216(c). The Seventh Circuit Court of Appeals has explained that “the Fair Labor

Standards Act is designed to prevent consenting adults from transacting about minimum wages

and overtime pay.” Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986).

But “[s]ection 16(c) creates the possibility of a settlement, supervised by the Secretary to prevent

subversion, yet effective to keep out of court disputes that can be compromised honestly.” Id.

Because the Secretary has not supervised this settlement, the Court must approve it.

       “To determine the fairness of a settlement under the FLSA, the court must consider

whether the agreement reflects a reasonable compromise of disputed issues rather than a mere

waiver of statutory rights brought about by an employer’s overreaching.” Burkholder, 750 F.

Supp. 2d at 994–95 (citations, brackets, and quotation marks omitted). A reviewing court

normally approves a settlement “where it is the result of contentious arm’s-length negotiations,
                                                3
USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 4 of 6
which were undertaken in good faith by counsel” and where “serious questions of law and fact

exist such that the value of an immediate recovery outweighs the mere possibility of further

relief after protracted and expensive litigation.” Id. at 995 (quoting Misiewicz v. D’Onofrio Gen.

Contractors Corp., No. 08 CV 4377, 2010 WL 2545439, at *3 (E.D.N.Y. May 17, 2010)

(internal quotation marks omitted)). In addition, “courts may enter judgments on a basis that does

not require full payment of liquidated damages after scrutinizing the proposed settlements for

fairness.” Id. (quoting Misiewicz, 2010 WL 2545439 at *3).

       Plaintiffs allege, among numerous other claims against both Defendants, that Defendant

Town of Chesterton failed to comply with statutory overtime provisions when it failed to pay

them overtime wages when they worked in excess of 204 hours in a twenty-seven (27) day work

period from 2011 through and including 2019. Third Am. Compl. ¶¶ 17, 18, 24, 29–40, 42–47.

Defendants denied any wrongdoing in their Answer. See Answer to Third Am Compl., ECF No.

42. In its Counterclaim, Defendant Town of Chesterton alleges that ten of the seventeen

individual Plaintiffs received payments in excess of the payments authorized by the salary

ordinances adopted by the Town and seeks return of the overpayment in the amount of

$89,878.26. Countercl. ¶¶ 4, 5, ECF No. 43; Settlement Agreement 2, ECF No. 58-1.

       In the instant Motion, Defendants represent that, prior to suit being filed, the Town of

Chesterton paid all Plaintiffs, except Plaintiffs Michael A. Coslet and Amanda Shine (who were

added with the First and Second Amended Complaints), overtime wages that were owed under

the FLSA, including liquidated damages. Separate, individual payments to Plaintiffs Coslet and

Shine are included in the Settlement Agreement, as set forth below. After the Complaint was

filed, the parties conducted discovery, and Plaintiffs hired an expert to determine the amount of

overtime wages allegedly owed to each Plaintiff. The parties disagree about the accuracy of the

expert’s findings and whether Defendants’ liability was discharged by the pre-suit payments

made to Plaintiffs. Counsel for the parties represent that they reached an arms-length agreement
                                                  4
USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 5 of 6
to settle the case on August 10, 2020, after two months of extensive negotiations over the

language of the Settlement Agreement. The parties agree that Plaintiffs’ attorney’s fees are

reasonable in relation to the requirements of the case. They finalized the terms of the Settlement

Agreement on August 25, 2020.

       The Settlement Agreement provides for a total payment of $26,371.24, which includes

(1) a payment of $647.40 to Plaintiff Amanda Shine for back pay and liquidated damages,

inclusive of all attorney’s fees and costs; (2) a payment of $723.84 to Plaintiff Michael A. Coslet

for back pay and liquidated damages, inclusive of all attorney’s fees and costs; and (3) a payment

of $25,000.00 in attorney’s fees. The Settlement Agreement further provides for significant non-

economic awards such as the addition of four vacation days in lieu of reduction time (and the

elimination of reduction time), enacted through amendments to the Personnel Handbook and to

the agreement between the Town of Chesterton and Chesterton Firefighters Local 4600; waiver

of the $89,878.26 overpayment the Town of Chesterton alleges is owed by ten of the Plaintiffs;

and the removal of a reprimand in two of the Plaintiffs’ personnel files. And, the Settlement

Agreement provides that Plaintiffs and the Town of Chesterton agree to dismiss all of their

claims with prejudice within three business days of receipt of the settlement funds. The parties

have submitted a spreadsheet showing the breakdown by named Plaintiff of the alleged overtime

wages owed, the pre-suit payments made, the amounts to be paid pursuant to the Settlement

Agreement, and the overpayments that will be waived pursuant to the Settlement Agreement. See

ECF No. 60-1.

       Based on the pleadings and the instant Motion, the Court finds that serious questions of

law and fact exist as to liability and damages in this case. In light of these issues, the value of an

immediate recovery outweighs the mere possibility of further relief after litigating the matter

further at the trial court level. In addition to the monetary settlement, the Settlement Agreement

provides significant non-economic awards to Plaintiffs. The parties are represented by counsel,
                                              5
USDC IN/ND case 2:19-cv-00065-TLS-JPK document 61 filed 10/02/20 page 6 of 6
who have negotiated in good faith and at arm’s length. The Court finds that the $25,000.00

payment for attorney’s fees is reasonable in relation to the overall settlement and Plaintiffs’

statutory rights under the FLSA. See, e.g., Wendorf, 2020 WL 2473759, at *2; Burkholder, 750

F. Supp. 2d at 997. Plaintiffs’ attorneys accepted representation on a contingency basis, have

accrued over $100,000.00 in attorney fees at an hourly rate of $275.00, and have incurred

approximately $13,455.97 in expenses. Finding that the settlement is fair and reasonable and

“reflects a reasonable compromise of disputed issues,” Burkholder, 750 F. Supp. 2d at 995, the

Court approves the Settlement Agreement.

       In the motion, the parties ask the Court to “dismiss this action with prejudice.” Joint Mot.

¶ 12, ECF No. 58. However, the Settlement Agreement provides that the parties “will within

three (3) business days of the receipt of settlement funds, agree to dismiss their respective causes

of actions, with prejudice.” Settlement Agreement 3. As the parties have not yet executed the

Settlement Agreement, dismissal of this litigation is premature. The parties are granted leave to

file a stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) upon

execution of the Settlement Agreement.

                                         CONCLUSION

       Based on the foregoing, the Court GRANTS in part and DENIES without prejudice in

part the Joint Motion for Approval of FLSA Settlement Agreement and Dismissal [ECF No. 58].

The Court APPROVES the Settlement Agreement and Release of All Claims [ECF No. 58-1].

The Court denies without prejudice the request for dismissal and grants the parties leave to file a

stipulation of dismissal with prejudice pursuant to Rule 41(a)(1)(A)(ii) upon execution of the

Settlement Agreement and Release of All Claims.

       SO ORDERED on October 2, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
                                                  6
